                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       CHICAGO

IN RE:
          Komaa S. Marks,                Bankruptcy Case No: 17-04023
             Debtor.                     Chapter 13
                                         Judge Deborah L. Thorne
______________________________________________________________________________
                            NOTICE OF DEFAULT

         Consumer Portfolio Services, Inc. (hereinafter “CPS”), by and through its attorneys,

TURICIANO LAW S.C., states as follows:

         Pursuant to the Agreed Order Conditioning the Automatic Stay and Resolving Motion for

Relief from Automatic Stay entered on July 24 , 2019, the Debtor has failed to make payments

under ¶1 and ¶2 in an amount totaling $1,532.04 plus $250 for this Notice of Default.

         Pursuant to ¶3 of same Order, the Debtor shall have 10 days to bring herself into
compliance.
         Dated at Waukesha, Wisconsin this 11th day of November, 2019.

                                                      /s/ David J. Turiciano
                                                      David J. Turiciano
                                                      Attorney for Movant
                                                      Consumer Portfolio Services, Inc.
TURICIANO LAW S.C.
626 W. Moreland Blvd.
Waukesha, WI 53188
DavidTuriciano@gmail.com
P 414 559 2406
F 855 559 2406




                                                  1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       CHICAGO

IN RE:
             Komaa S. Marks,                         Bankruptcy Case No: 17-04023
               Debtor.                               Chapter 13
                                                     Judge Deborah L. Thorne

                                 CERTIFICATE OF SERVICE

         I, David J. Turiciano, an attorney, state that on November 11, 2019, the above Notice of

Default was filed and served on all parties to whom it is directed, either via the Court’s

Electronic Notice for Registrants or via First Class Mail:

TO: Komaa S. Mnyofu                                    David M Siegel
         4341 Kildare Ct.                              davidsiegelbk@gmail.com
         Matteson, IL 60443
                                   Represented by

         Patrick S Layng
         USTPRegion11.ES.ECF@usdoj.gov

         Marilyn O Marshall
         courtdocs@chi13.com

         Honor Finance Company
         C/O Peritus Portfolio Svcs
         WestlakeNotifications@PeritusServices.co




                                                             /s/ David J. Turiciano
